 



Exhibit 10.12.2
INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED PURSUANT TO RULE
406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, IS OMITTED AND IS NOTED WITH **. A COPY OF
THIS AGREEMENT, INCLUDING ALL INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.
(PRICE SCHEDULE) [w29144w2914401.gif]
Intersections
November 2006
This Pricing Schedule is entered into and made an exhibit to the Consumer Review
Services Reseller Agreement between Experian Information Solutions and
Intersections Inc. dated July 1, 2003 (the “CRS Agreement”).
I. CREDIT REPORTS
     [Table]**
 

**   This information is confidential and has been omitted and filed separately
with the Securities and Exchange Commission.

II. ONLINE BATCH REPORTS (QCU)
     [Table]**
 

**   This information is confidential and has been omitted and filed separately
with the Securities and Exchange Commission.

III. DAILY NOTIFICATION REPORTS (Notify Express)
     [Table]**
 

**   This information is confidential and has been omitted and filed separately
with the Securities and Exchange Commission.

Page 1 of 3



--------------------------------------------------------------------------------



 



INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED PURSUANT TO RULE
406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, IS OMITTED AND IS NOTED WITH **. A COPY OF
THIS AGREEMENT, INCLUDING ALL INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.
(PRICE SCHEDULE) [w29144w2914401.gif]
Intersections
November 2006
General Conditions:

•   Overall structure for each product price is based on continued usages of all
products.   •   The term of the Pricing Schedule is three (3) years beginning
with the Experian November 2006 billing cycle   •   **   •   Profile and Online
Batch prices are per inquiry and Daily Notification Triggers pricing is based on
the number of consumers monitored per month.   •   The pricing set forth in this
proposal is based in part on existing regulation. If any federal, state or local
law, ordinance or other regulatory, administrative or governmental acts or
measures are enacted which increase Experian’s cost of providing such Services,
Experian reserves the right, upon thirty (30) days prior written notice, to add
a surcharge to the pricing set forth herein to cover the added cost of providing
the Services in the affected geographic region.   •   Any applicable sales tax
will be added.   •   This proposal (or pricing agreement) contains information
that is the exclusive property of Experian Information Solutions, Inc. In
consideration of the receipt of this document, you agree to make this
information available only to those Intersections’ employees, directors,
representatives, and agents who need access to such information for the purpose
of evaluating its contents. You recognize and acknowledge the competitive value,
confidential and proprietary nature of the information contained herein or which
may hereafter be furnished to you or obtained by you from Experian relating to
the subject matter hereof or the services to be performed, as well as the damage
which may result to Experian if this information is disclosed to any third
party. Except as set forth above, in no event shall this information be
disclosed to any third party for any purpose without the prior written consent
of an authorized representative of Experian.   •   **   •   The pricing and
proposal submitted to you hereunder is good for a period of ninety (90) days
from the date stated on Page 1 of this Price Schedule Quote. Thereafter, this
pricing and proposal will automatically terminate without any further action and
shall no longer be valid.   •   **   •   **

 

**   This information is confidential and has been omitted and filed separately
with the Securities and Exchange Commission.

Page 2 of 3



--------------------------------------------------------------------------------



 



INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED PURSUANT TO RULE
406 OF THE SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, IS OMITTED AND IS NOTED WITH **. A COPY OF
THIS AGREEMENT, INCLUDING ALL INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.
(PRICE SCHEDULE) [w29144w2914401.gif]
Intersections
November 2006

             
 
           
Signature — Intersections Inc.
  Date   Signature — Experian   Date
 
           
Print Name — Intersections Inc.
      Print Name — Experian    
 
           
Print Title — Intersections Inc.
      Print Title — Experian    

Page 3 of 3